 In the Matter ofDANITA HOSIERYMANUFACTURING Co., INC., Ei r-PLOYERandAMERICANFEDERATION or HOSIERY WORKERS, CIO,PETITIONERCase No. 10-R-1878.-Decided October 16, 191.6Mr. Joe N. Everett,of Philadelphia, Pa., andMessrs. Paul R.MerkiandGeorge E. Barclay,of Crossville, Tenn., for the Employer.Mr. Herbert G. B. King,of Chattanooga, Term., andMr. Floyd C.Buckner,of Knoxville, Tenn., for the Petitioner.Mr. Samuel G. Hamilton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Cross-ville, Tennessee, on July 25, 1946, before Albert D. Maynard, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.T1-1E BUSINESS OF THE EML'LOYERDanita Hosiery Manufacturing Co., Inc., is a Delaware corpora-tion licensed to transact business in the State of Tennessee.The Em-ployer operates several mills.We are here concerned solely with itsmill at Crossville, Tennessee, at which it is engaged in the manufac-ture, sale, and distribution of women's full-fashioned hosiery.Forthis purpose it purchased during the year 1945 in excess of $25,000worth of raw materials, consisting principally of nylon, cotton, andsilk, approximately 90 percent of which was shipped from points out-side the State of Tennessee. During the same period the Employersold in excess of $100,000 worth of finished products, more than 90percent of which was shipped to points outside the State.The Employer admits and Ave find that it is engaged in commercewithin the meaning of the National Labor Relations Act.71 N.L R B, No. 53.366 DANITA HOSIERY MANUFACTURING CO., INC.II.THE ORGANIZATION INVOLVED367The Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.III.TILE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.Despite repeated requests for recognition by the Petitioner, theEmployer's representative stated at the hearing that the Employerhad not recognized the Petitioner as the exclusive bargaining repre-sentative of employees of the Employer.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TIIE APPROPRIATE UNITThe Petitioner seeks a unit of all production and maintenance em-ployees at the Employer's Crossville mill, including fixers, but ex-cluding office and clerical employees, watchmen, and supervisory em-ployees.The Employer is in agreement with the Petitioner, exceptthat it would exclude fixers as supervisory employees.The Employer contends that instead of employing foremen, whowould be higher paid elnplo) des, it uses fixers in the dual capacity offoremen and fixers. The Petitioner argues in its brief that, althoughthe machines in the Employer's mill are full-fashioned machines,they are Wieldman single unit machines,-which are sufficiently differ-ent from long-section, multiple unit full-fashioned knitting machinesso as to preclude the identification of fixers on single unit knitting,machines with those on multiple unit machines. It asserts that thelatter are "always considered as having supervisory authority." ThePetitioner further claimed at the hearing that it takes into member-ship fixers in single unit full-fashioned mills, but not fixers in multipleunit full-fashioned mills.In theillock, Judsoncase,2 the Petitioner brought to our attention,and we recognized, a well-established pattern of collective bargaimngin the full-fashioned hosiery industry whereby fixers are excludediLetters were addressed by the Petitioner to the Treasurer of the Employer on Apu1 11and April 19, 1946, and to the attorney for the Employer on May 9, 1946, requesting recog-nition and a conference to discuss recognition and to negotiate an agreement.This con-ference was never held.The Petition herein was filed on July 6, 1946.2Hatter of Mock, Judson, Voe/ringer Company of Nog t7, Carolina, Inc,63 N. L R B 96717734-47-vol 71-25 368DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom units of production and maintenance employees.No exceptionto this custom was mentioned by the Petitioner at the time of ourdecision in that case.Presumptively, therefore, all fixers in the full-fashioned hosiery industry are encompassed by this custom, and theirexclusion from production and maintenance units is warranted. Inthis case, the Petitioner has failed to meet the burden of proving withcertainty that fixers of the type employed by the Employer are notembraced by this custom.Despite its attempt to distinguish theEmployer's fixers from oLhets in the full-fashioned hosiery industryon the ground that the Employer's fixers operate a different type ofmachine, the Petitioner did not produce contracts or other cogentevidence to show that fixers who work on single unit machines areincluded in production and maintenance units in the industry.Ac-cordingly, in consonance with our decision in theMoclc, Judsoncase,we shall exclude the Employer's fixers from the production and main-tenance unit hereinafter found appropriate.We find that all production and maintenance employees at theEmployer's Crossville mill, excluding fixers, office and clerical employ-ees, watchmen, the superintendent, assistant superintendent, foremen,foreladies, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constituteaunit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Danita Hosiery ManufacturingCo., Inc., Crossville, Tennessee, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sec-tions 203.55 and 203.56, of National Labor Relations Board Rules andRegulations-Series 4, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, to determine whether or notthey desire to be represented by American Federation of HosieryWorkers, CIO, for the purposes of collective bargaining.